141 Ga. App. 429 (1977)
233 S.E.2d 504
McEVER
v.
THE STATE.
53470.
Court of Appeals of Georgia.
Submitted February 4, 1977.
Decided February 25, 1977.
Ben Lancaster, for appellant.
Charles Crawford, District Attorney, for appellee.
QUILLIAN, Presiding Judge.
The instant appeal which was filed by defendant's counsel on November 15, 1976, was taken from a judgment entered on October 8, 1976. No extension was applied for or granted. It was therefore not timely. Code Ann. § 6-803 (Ga. L. 1965, pp. 18, 21; 1966, pp. 493, 496; 1968, pp. 1072, 1077).
There is no constitutional contention here made of incompetent counsel and since the appellant failed to comply with jurisdictional requirements, it is proper to dismiss the appeal. Pittman v. State, 229 Ga. 656, 657 (193 SE2d 820); Brown v. State, 236 Ga. 333, 334 (223 SE2d 642).
Appeal dismissed. Stolz and Shulman, JJ., concur.